Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 9, and 17, recite “transmitting the combined server call to the first API without directing the first API call and the second API call to the first API.” Examiner cannot find any mention of “without directing the first API call and the second API call to the first API” in applicant’s specification. 
The specification only specifies transmitting the combined server call to the first API. It does not elaborate further. Examiner cannot find support for the underlined statement. 
	Claims 2, 4-8, 10, 12-16, 18, 20-24 are rejected for dependency to claims 1, 9, and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-10, 12-18, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following claims contain antecedent basis issues, and it is not clear whether these are separate elements are referring the previous elements, it appears:
Claim 1, lines 6, "an intermediary layer" should be --the intermediary layer--, lines 31, should be --the second API call--. 
Claim 2, line 3 should read --the second API call--. 
Claim 4, line 3 should read --a cached server call data-- as it was not previously mentioned before. It appears to be different than "caching received API server call data" if they are the same, it needs have consistent terminology, and use –the--. For purpose of examination, examiner will interpret these as the same call data.
Claim 5, line 3, recites “cached server call data,” it’s not clear whether this a different from claim 4, which uses “the cached server call data” or is in reference to the same call data. Similarly, claim 13, does not use the term “cached server call data” but “cached server data” and it’s not clear whether these are the same data or different data. For purpose of examination, examiner will interpret these as the same call data.
Claims 6-8, dependent on claim 1, and are rejected for dependency.
Claims 9-10, 12-18, 20-24 have similar issues as listed above. 
Applicant should check all claims for antecedent basis issues.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10, 12, 14, 16-18, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable under by Zhu et al. (U.S. PG PUB 2015/0128156) in view of Call et al. (U.S. PG PUB 2016/0057107) and Xu et al. (U.S. PG PUB 2017/0141926).
Regarding claim 1, Zhu teaches an apparatus comprising:
one or more processors (see ¶ [0079] “The server hardware 710 may include a memory 740 and a processor 750. The processor 750 may be in communication with the memory 740.”); 
a memory (see ¶ [0079] “The server hardware 710 may include a memory 740 and a processor 750. The processor 750 may be in communication with the memory 740.”); and 
a network interface (see 148 network, see ¶[0034]), 
the apparatus including an intermediary layer configurable to cause (see Fig. 1, API analytics module in between the Network 148 and plurality of components such as API management gateway, and Backend Service), 
monitoring a plurality of server application programming interface (API) calls received at an intermediary layer of the apparatus from a plurality of components of the apparatus (see Fig. 1, 134, API monitor, see ¶ [0030] “The API monitor 134 may be any component that monitors API usage in the API ecosystem 106 and collects API call data 146. The API call data 146 may, inter alia, identify programmatic procedures, parameters passed to programmatic procedures, and an order in which the programmatic procedures were called.”), 
the plurality of server API calls including a first API call to a first API and a second API call to the first API (see ¶[0030] “In some examples, the API call data 146 may identify a series of programmatic procedures in the API that were invoked at an interface over time. For example, the API call data 146 may identify API Name 1, API Name 2, and API Name 3 indicating that API Name 1 was invoked at the interface first, then API Name 2 was invoked at the interface, and finally API Name 3 was invoked at the interface.”), 
the first API call being received from a first component of the plurality of components and the second API call being received from a second component of the plurality of components (see ¶ [0023] “The API ecosystem 106 may be any system comprising one or more components that implement, expose, manage, and/or consume one or more APIs.” See ¶ [0024] “Each of the applications 114 may be any component that consumes or calls one or more APIs. The mobile app 116 may be an application that executes on a mobile device, such as a smart phone, a cell phone, a tablet computer, a personal digital assistant, or a customized device. The web application 118 may be any application that executes in a web browser or in a web application server.”), 
the first API call requesting a first set of data elements including a first data element and the second API call requesting a second set of data elements including the first data element (see ¶[0048] “By way of example, consider the series of API calls 330 "A , B , B , B , C," in which programmatic procedure A is called, then programmatic procedure B is repeatedly called three times, and, finally, programmatic procedure C is called. The series of API calls 330 "A , B, B, B, C," may match the series of API calls 330 "A, B, B, B, B, B, B, B, B, B, B ,B ,B , B , C" in the truncated API call data because the only difference between the sets 310 is in how many times programmatic procedure B is sequentially called. A repetition threshold, r, may indicate the number of times that the API call must be repeated before it is reduced. In one example where the repetition threshold, r, equals three, the series of API calls 330 "A,B,B,C" will not be truncated, and will be considered different from the series of API calls 330 "A,B,B,B,C". Generating the truncated API call data may result in performance improvements when finding the API usage patterns 142.”);
generating a combined server call using the first set of data elements requested by the first API call and the second set of data elements requested by the second API call, the combined server call requesting one or more data elements including the first data element (see ¶ [0048] “By way of example, consider the series of API calls 330 "A , B , B , B , C," in which programmatic procedure A is called, then programmatic procedure B is repeatedly called three times, and, finally, programmatic procedure C is called. The series of API calls 330 "A , B, B, B, C," may match the series of API calls 330 "A, B, B, B, B, B, B, B, B, B, B ,B ,B , B , C" in the truncated API call data because the only difference between the sets 310 is in how many times programmatic procedure B is sequentially called. A repetition threshold, r, may indicate the number of times that the API call must be repeated before it is reduced. In one example where the repetition threshold, r, equals three, the series of API calls 330 "A,B,B,C" will not be truncated, and will be considered different from the series of API calls 330 "A,B,B,B,C". Generating the truncated API call data may result in performance improvements when finding the API usage patterns 142”), 
transmitting the combined server call to the first API without directing the first API call and the second API call to the first API (see ¶[0018] “The usage identification module may form truncated API call data in which duplicated API calls in the set of API calls are consolidated in the truncated set of API calls”) ,
Zhu does not expressly disclose, however, Call teaches 
processing one or more responses to the combined server call, the one or more responses to the combined server call being received at the intermediary layer of the apparatus (see ¶[0054] “Further example embodiments of the API wall 210 include the API wall being configured, upon intercepting either and/or both an API call request and an API call response, to monitor the intercepted traffic. For example, the API wall may include or be operably interconnected to a group of monitoring engines, such as an identification engine 241, a collection engine 242, an analysis and reporting engine 243, and/or a control engine 244.”), 
generating two or more responses using the one or more responses to the combined server call, the first API call, and the second API call (see ¶ [0053] “Each of the respective business units, via the API and/or the web service, may, when appropriate or authorized, return an API call response 214a-c to the endpoint device. It should be understood by one of ordinary skill in the art that the endpoint may be an endpoint application, such as an instance of an endpoint app, which may generate multiple API call requests to different business units simultaneously or at different times.” See ¶ [0036] “The use of a web API enables an end user or developer to combine multiple APIs into a new/modified/different application, commonly referred to as mashups or mashup APIs.”);
transmitting a first response of the two or more responses to the first component, the first response including a first set of data values corresponding to the first set of data elements, (see ¶ [0053] “Each of the respective business units, via the API and/or the web service, may, when appropriate or authorized, return an API call response 214a-c to the endpoint device”); and transmitting a second response of the two or more response to the second component, the second response including a second set of data values corresponding to the second set of data elements (see ¶ [0053] “Each of the respective business units, via the API and/or the web service, may, when appropriate or authorized, return an API call response 214a-c to the endpoint device”), 

	Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhu by adapting the teachings of Call to monitor for API call requests to an API received from an endpoint to make it manageable and cost effective (see ¶[0008] and ¶ [0009] of Call).

	Zhu and Call do not expressly disclose, however, Xu teaches 
the first API call and the second API call being received within a threshold period of time (see ¶[0007] “Authenticating the first API message can comprise verifying a timestamp associated with the first API message to ensure that the first API message is received within a predetermined threshold amount of time from a time indicated by the timestamp.” See ¶[0061] “For instance, a request timestamp may be extracted from the server message and validated to ensure that a predetermined threshold of time (e.g., eight minutes) has not lapsed since the request timestamp.”), 
the one or more responses including a value for the first data element (see ¶ [0178] “The signed authorization token may be transmitted back to the proxy authenticator 710 in an authorization response 726. The authorization response 726 may include an API response (e.g., a REST API response). An example of the authorization response 726 is provided below: HTTP/11 200 OK Content-type: application/json (access_token: “timestamp:access_token:[ECDSA (private-key) (timestamp:access_token)]”, token_type: “Bear”, expires_in “480”)”);
the first set of data values including the value for the first data element the second set of data values including the value of the first data element (see ¶ [0178] “The signed authorization token may be transmitted back to the proxy authenticator 710 in an authorization response 726. The authorization response 726 may include an API response (e.g., a REST API response). An example of the authorization response 726 is provided below: HTTP/11 200 OK Content-type: application/json (access_token: “timestamp:access_token:[ECDSA (private-key) (timestamp:access_token)]”, token_type: “Bear”, expires_in “480”)”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhu and Call by adapting the teachings of Xu to manage API messages for better productivity.

Regarding claim 2, Zhu further teaches the combined server call representing requested data for two or more API calls including the first API call and the second API call (see ¶ [0007] “The instructions may be executable to generate a first truncated API call data from the API call data, where duplicated API calls in each of the sets of API calls are consolidated in the first truncated API call data.”).

Regarding claim 4, Zhu further teaches the intermediary layer further configurable to cause caching received API server call data, and wherein the generation of the combined server call is further based on the cached server call data (see ¶ [0042] “As described above, the API monitor 134 may collect the API usage information from the ecosystem 106. The API monitor 134 may extract the API call data 146 from the API usage information if necessary and store the API call data 146 in the memory 104. In some examples, the API monitor 134 may include an end-to-end API correlation module 150 that correlates API calls to each other. For example, the end-to-end API correlation module 150 may correlate the API calls originating from the same conversation between one of the applications 114 and the backend service 108”).

Regarding claim 6, Zhu further teaches wherein, upon a determination that all data requested for a second set of two more API calls received by the intermediary layer from the plurality of components of the apparatus is contained in the cached server call data (see ¶ [0042] “As described above, the API monitor 134 may collect the API usage information from the ecosystem 106. The API monitor 134 may extract the API call data 146 from the API usage information if necessary and store the API call data 146 in the memory 104. In some examples, the API monitor 134 may include an end-to-end API correlation module 150 that correlates API calls to each other. For example, the end-to-end API correlation module 150 may correlate the API calls originating from the same conversation between one of the applications 114 and the backend service 108”, see ¶ [0025] “the API management gateway 110 may be a component that receives API requests 120 from the applications 114 and directs the API requests 120 to an endpoint”, that are being intercepted by way of consolidation, see ¶ [0048] “may reduce or consolidate sequentially repeated API calls in each of the sets of API calls 310 to form truncated API call data”, this means that the single API calls, i.e. first and second, are intercepted because they are consolidated to form a single request instead of multiple requests). 
Zhu and Xu do not expressly disclose, however Call teaches the intermediary layer is to generate a second set of response without generation of a combined sever call based on the second set of the two or more API calls (see ¶ [0053] “Each of the respective business units, via the API and/or the web service, may, when appropriate or authorized, return an API call response 214a-c to the endpoint device”). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhu and Xu by adapting the teachings of Call to monitor for API call requests to an API received from an endpoint to make it manageable and cost effective (see ¶[0008] and ¶ [0009] of Call).

Regarding claim 7, Zhu teaches the first API being external to the apparatus (see ¶ [0027] “The external service 112 may expose and/or implement an API such as an external API 132”).

Regarding claim 8, Zhu teaches wherein the apparatus includes a client in a database system (see ¶ [0086] “The processing capability of the system 100 may be distributed among multiple entities, such as among multiple processors and memories, optionally including multiple distributed processing systems. Parameters, databases, and other data structures may be separately stored and managed, may be incorporated into a single memory or database, may be logically and physically organized in many different ways, and may implemented with different types of data structures such as linked lists, hash tables, or implicit storage mechanisms.” See ¶[0078] “FIG. 7 illustrates yet another example of the system 100 that includes server hardware 710, external server hardware 702, and one or more client devices 730. The server hardware 710 and the external server hardware 702 may include any type of processing device such as a rack mounted server, a desktop machine, or a laptop. The client device and/or devices 730 may include any mobile device or desktop computer.”).

Regarding claim 9, is an independent method claim, corresponding to claim 1, apparatus, thus, it is rejected for the same reasons as claim 1.

Regarding claim 10, is a method claim, corresponding to claim 2, apparatus, thus, it is rejected for the same reasons as claim 2.

Regarding claim 12, is a method claim, corresponding to claim 4, apparatus, thus, it is rejected for the same reasons as claim 4.

Regarding claim 14, is a method claim, corresponding to claim 6, apparatus, thus, it is rejected for the same reasons as claim 6.

Regarding claim 16, is a method claim, corresponding to claim 7, apparatus, thus, it is rejected for the same reasons as claim 7.

Regarding claim 17, is a medium claim corresponding with apparatus claim 1 above, and are rejected for the same reasons. 
In addition, Zhu teaches one or more non-transitory computer-readable storage mediums having stored thereon executable computer program instructions that, when executed by one or more processors, cause the one or more processors to perform operations (see ¶ [0007]).

Regarding claims 18, 20, 22, and 24 are medium claims corresponding with apparatus claims 2, 4, 6, and 7 above, and are rejected for the same reasons.



Claims 5, 13, 15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable under by Zhu et al. (U.S. PG PUB 2015/0128156) in view of Call et al. (U.S. PG PUB 2016/0057107) and Xu et al. (U.S. PG PUB 2017/0141926), as applied in claims 4, 12, and 20 above, further in view of Goldstein et al. (U.S. Patent 7174363).

Regarding claim 5, Zhu, Call, and Xu do not expressly disclose, however, Goldstein teaches wherein, upon a determination that the cached server call data includes a portion of requested data, the generation of the combined server call includes requesting all cached server call data to refresh cache values (see col. 14, lines 44-50, “Cache controller 233 is called with an update and refreshes the cache that it manages for information service 29”).
Hence, it would have been obvious to one ordinary skill of the art before the effective filing date of the invention to modify the teachings of Zhu, Call, and Xu by adapting the teachings of Goldstein for optimization of API calls.

Regarding claim 13, is a method claim, corresponding to claim 5, apparatus, thus, it is rejected for the same reasons as claim 5.

Regarding claim 15, Zhu teaches the combined server call as seen above, but do not expressly disclose further comprising: updating the cached server call data.
However, Goldstein teaches further comprising: updating the cached server data based on the combined server call (see col. 14, lines 44-50, “Posting service 25 applies updates to databases and triggers cache controller 233 calls that are needed locally. Publication events over the inter-prise bus that inform interested parties that data has changed are performed by posting service 25. Cache controller 233 is called with an update and refreshes the cache that it manages for information service 29”).
Hence, it would have been obvious to one ordinary skill of the art before the effective filing date of the invention to modify the teachings of Zhu, Call, and Xu by adapting the teachings of Goldstein for optimization of API calls.

Regarding claims 21, and 23 are medium claims corresponding with method claims 13, and 15 above, and are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed on 5/9/2022 have been fully considered but they are not persuasive.
Applicants argue that “Zhu fails to disclose consolidating API requests received from different components of a client device, the generation of multiple responses based on response(s) to a consolidated API request, or transmission of the generated responses to the different components based on the data requested by the different components.”

Examiner disagrees. Zhu teaches in ¶ [0023] “The API ecosystem 106 may be any system comprising one or more components that implement, expose, manage, and/or consume one or more APIs.” See ¶ [0024] “Each of the applications 114 may be any component that consumes or calls one or more APIs. The mobile app 116 may be an application that executes on a mobile device, such as a smart phone, a cell phone, a tablet computer, a personal digital assistant, or a customized device. The web application 118 may be any application that executes in a web browser or in a web application server.” and see ¶[0018] “The usage identification module may form truncated API call data in which duplicated API calls in the set of API calls are consolidated in the truncated set of API calls.”
Thus, Zhu teaches the claimed invention, as disclosed in rejection above. 


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call.  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848. The examiner can normally be reached Mon, Weds, Thurs, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194